                 Case 1:20-cv-03186-JPC Document 43 Filed 07/26/21 Page 1 of 1




                                         THE CITY OF NEW YORK
                                          LAW DEPARTMENT
GEORGIA M. PESTANA                        100 CHURCH STREET                                  Abed Z. Bhuyan
Acting Corporation Counsel                NEW YORK, NY 10007                             phone: (212) 356-2387
                                                                                  email: abhuyan@law.nyc.gov

                                                July 16, 2021        The oral argument scheduled for July 29,
                                                                     2021 at 11:00 a.m. is adjourned to August
   Via ECF                                                           17, 2021 at 3:30 p.m. in Courtroom 12D of
   Honorable John P. Cronan                                          the Daniel Patrick Moynihan United States
   United States District Court                                      Courthouse, 500 Pearl Street, New York,
   Southern District of New York                                     NY 10007.
                                           SO ORDERED.
   500 Pearl Street, Room 1320             Date: July 26, 2021                         ___________________
   New York, NY 10007
                                           New York, New York                           JOHN P. CRONAN
                                                                                    United States District Judge
                         Re:            Harold Gates v. The City of New York, et al
                                        20-CV-3186 (JPC)

   Dear Judge Cronan:

           I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
   Corporation Counsel of the City of New York, assigned to represent Defendants City of New York,
   Deputy Inspector Tania Kinsella, Captain Dennis Gray, Lieutenant David DeJesus, and Lieutenant
   Jeffrey Gurley (collectively, “Defendants”) in the above-referenced matter. 1 I write to respectfully
   request an adjournment of the oral argument on defendants’ motion to dismiss currently scheduled
   for 11 AM on July 29, 2021 as described in the Court’s July 16, 2021 Order issued today. Dkt. 41.
   Defendants make this request I have a conflict with a previously scheduled Court-ordered mediation
   under docket 20-CV-0255 scheduled for the same date and time. Plaintiff consents to this request.

           Plaintiff’s counsel, Marshall Bellovin, advises he has a pre-planned vacation scheduled for
   early August. Accordingly, the parties respectfully suggest August 17 or August 20 as alternative
   dates for the parties to appear for oral argument on the pending motion to dismiss, or a date
   thereafter that is convenient to the Court.

           Thank you for your consideration of this matter.

                                                       Respectfully submitted,

                                                       /s/ Abed Z. Bhuyan
                                                                      Abed Z. Bhuyan

   To:     Marshall Bellovin, Esq. (By ECF and e-mail)


   1
     Upon information and belief, Defendant Chief James Secreto has not been served, and no
   appearance on his behalf is required or being made.
